



Exhibit 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
Shannon Shaw (“Executive”) and ANGI Homeservices, Inc., a Delaware corporation
(the “Company”), and is effective as of first date of Executive’s employment
(the “Effective Date”).
WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:
1A.    EMPLOYMENT. During the Term (as defined below), the Company shall employ
Executive, and Executive shall be employed, as Chief Legal Officer. During
Executive’s employment with the Company, Executive shall do and perform all
services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. During Executive’s
employment with the Company, Executive shall report directly to the Chief
Executive Officer of the Company (hereinafter referred to as the “Reporting
Officer”). Executive shall have such powers and duties with respect to the
Company as may reasonably be assigned to Executive by the Reporting Officer, to
the extent consistent with Executive’s position. Executive agrees to devote all
of Executive’s working time, attention and efforts to the Company and to perform
the duties of Executive’s position in accordance with the Company’s policies as
in effect from time to time. Notwithstanding anything to the contrary above,
Executive may participate in civic and charitable activities, and may serve as
member of the board of directors of such entities as may be approved from time
to time in advance by the Reporting Officer, so long as such activities do not
conflict with or interfere with Executive’s performance of her duties hereunder
or compete with or present an actual or apparent conflict of interest for the
Company, which shall be determined by the Reporting Officer and/or the General
Counsel of IAC/InterActiveCorp in his/her good faith judgment.
2A.    TERM. The term of this Agreement shall commence on the Effective Date and
shall terminate on the first anniversary thereof (the “Initial Term”); provided,
that certain terms and conditions herein may specify a greater period of
effectiveness; and further provided that this Agreement shall automatically
renew for additional one year terms (each a “Renewal Term”, and collectively
with the Initial Term, the “Term”), unless terminated by either party with
written notice provided not less than ninety (90) days prior to the end of the
then-current Term or Renewal Term (a “Notice of Non-Renewal”).


1

--------------------------------------------------------------------------------







Notwithstanding any other provision of this Agreement to the contrary,
Executive’s employment with the Company is “at-will” and may be terminated at
any time for any reason or no reason, with or without cause, by the Company or
Executive, with or without notice. During the Term, Executive’s right to
payments upon certain terminations of employment is governed by Section 1(d) of
the Standard Terms and Conditions attached hereto. Following the expiration of
the Term, upon the termination of Executive’s employment, the Company shall have
no further obligation hereunder, except for the payment of Accrued Obligations.
3A.    COMPENSATION.
(a)    BASE SALARY. During the period that Executive is employed with the
Company hereunder, the Company shall pay Executive an annual base salary of
$350,000 (the “Base Salary”), payable in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time), which Base Salary may be increased, from time to time, as
approved by the Compensation and Human Resources Committee of the Board. For all
purposes under this Agreement, the term “Base Salary” shall refer to the Base
Salary as in effect from time to time.
(b)    DISCRETIONARY BONUS. During the period that Executive is employed with
the Company hereunder, Executive shall be eligible to receive discretionary
annual bonuses (the “Annual Bonuses”). The Annual Bonuses shall be of a target
amount equal to 60% of your Base Salary, and shall in all cases to be determined
by the Compensation and Human Resources Committee of the Board of Directors of
the Company (the “Compensation Committee”) in its sole discretion, based on the
factors it deems relevant, which may include, among other factors, the Company’s
performance against various criteria (including its competition, its prior year
results, achievement of established initiatives, etc.) and the contribution and
performance of Executive. Notwithstanding the foregoing, with respect to
calendar year 2019, your bonus shall be not less than the target amount (and
shall not be prorated for a partial year of service).
(c)    EQUITY AWARD. On the Effective Date, Executive shall be granted, under
and subject to the provisions of the Company’s 2017 Stock and Annual Incentive
Plan (the “2017 Plan”), an award of Company Restricted Stock Units (the “RSU
Award”) with a grant date value of $3.0 million. The actual vesting and other
terms and conditions of the RSU Award will be governed by the award notices and
related terms and conditions attached as Exhibit A and the 2017 Plan. Executive
shall remain eligible for future equity grants during the Term of her employment
with the Company.
(d)    BENEFITS. From the Effective Date through the date of termination of
Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance and pension
benefit programs as may be adopted from time to time by the Company on the same
basis as that provided to similarly situated employees of the Company. Without
limiting the generality of the foregoing, Executive shall be entitled to the
following benefits:


2

--------------------------------------------------------------------------------









(i)    Reimbursement for Business Expenses. During the period that Executive is
employed with the Company hereunder, the Company shall reimburse Executive for
all reasonable, necessary and documented expenses incurred by Executive in
performing Executive’s duties for the Company, on the same basis as similarly
situated employees generally and in accordance with the Company’s policies as in
effect from time to time; and
(ii)    Vacation. During the period that Executive is employed with the Company
hereunder, Executive shall be entitled to paid vacation each year, in accordance
with the plans, policies, programs and practices of the Company applicable to
similarly situated employees of the Company generally.
(iii)    Relocation Expenses. The Company shall pay or reimburse you for all
reasonable and documented expenses incurred in connection with relocation of
your permanent residence to the Denver area, up to a maximum of $100,000. The
Company will make available a relocation service provider to assist you in your
relocation.
4A.    NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested, or by hand delivery, or by overnight delivery by
a nationally recognized carrier, in each case to the applicable address set
forth below, and any such notice is deemed effectively given when received by
the recipient (or if receipt is refused by the recipient, when so refused):
If to the Company:        ANGI Homeservices, Inc.
14023 Denver West Parkway, Suite 100
Golden, CO 80401
Attention: Chief Executive Officer


With a copy to:
IAC/InterActiveCorp
555 West 18th Street, 6th Floor
New York, NY 10011
Attention: General Counsel
If to Executive:
At the most recent address for Executive on file at the Company.

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5A.    GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto (including, without limitation, any dispute
arising out of or related to this Agreement) shall be governed by and construed
under and in accordance with the internal laws of the State of Colorado without
reference to its principles of conflicts of laws.


3

--------------------------------------------------------------------------------





Any such dispute will be heard and determined before an appropriate federal
court located in the State of Colorado in Denver County, or, if not maintainable
therein, then in an appropriate Colorado state court located in Denver County,
and each party hereto submits itself and its property to the non-exclusive
jurisdiction of the foregoing courts with respect to such disputes. Each party
hereto (i) agrees that service of process may be made by mailing a copy of any
relevant document to the address of the party set forth above, (ii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the courts referred to above on the grounds of inconvenient forum or
otherwise as regards any dispute between the parties hereto arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the parties hereto
arising out of or related to this Agreement and (iv) agrees that a judgment or
order of any court referred to above in connection with any dispute between the
parties hereto arising out of or related to this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.

6A.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
7A.    STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.
[The Signature Page Follows]



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on this 22nd day of February, 2019.
ANGI Homeservices, Inc.



/s/ WILLIAM B. RIDENOUR
By: William B. Ridenour
Title: Chief Executive Officer
 
Executive






4

--------------------------------------------------------------------------------





/s/ SHANNON SHAW
Shannon Shaw





STANDARD TERMS AND CONDITIONS
1. TERMINATION OF EXECUTIVE’S EMPLOYMENT.


(a)    DEATH. In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any other Accrued Obligations (as defined in
paragraph 1(f) below).


(b)    DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
four (4) consecutive months and, within thirty (30) days after written notice is
provided to Executive by the Company (in accordance with Section 4A hereof),
Executive shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
Executive is absent from the full-time performance of Executive’s duties with
the Company due to Disability, the Company shall continue to pay Executive’s
Base Salary at the rate in effect at the commencement of such period of
Disability, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company. Upon termination of
Executive’s employment due to Disability, the Company shall pay Executive within
thirty (30) days of such termination (i) Executive’s Base Salary through the end
of the month in which termination occurs in a lump sum in cash, offset by any
amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any other Accrued Obligations (as defined in
paragraph 1(f) below).


(c)    TERMINATION FOR CAUSE. Upon the termination of Executive’s employment by
the Company for Cause (as defined below), the Company shall have no further
obligation hereunder, except for the payment of any Accrued Obligations (as
defined in paragraph 1(f) below). As used herein, “Cause” shall mean: (i) the
plea of guilty or nolo contendere to, or conviction for, the commission of a
felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under


5
NY1:1762672.2

--------------------------------------------------------------------------------







this Agreement; (ii) a material breach by Executive of a fiduciary duty owed to
the Company; (iii) a material breach by Executive of any of the covenants made
by Executive in Section 2 hereof; (iv) the willful or gross neglect by Executive
of the material duties required by this Agreement; or (v) a violation by
Executive of any Company policy pertaining to ethics, wrongdoing or conflicts of
interest; provided, that in the case of conduct described in clauses (iii), (iv)
or (v) above which is capable of being cured, Executive shall have a period of
fifteen (15) days after Executive is provided with written notice thereof in
which to cure.


(d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE;
RESIGNATION BY EXECUTIVE FOR GOOD REASON. If Executive’s employment hereunder is
terminated prior to the expiration of the Term by the Company for any reason
other than Executive’s death or Disability or for Cause or if Executive resigns
for Good Reason (as defined below) prior to the expiration of the Term, then
(i)     the Company shall continue to pay to Executive the Base Salary for 12
months from the date of such termination or resignation (“Severance Period”),
payable in equal biweekly installments (or, if different, in accordance with the
Company’s payroll practice as in effect from time to time) over the course of
such twelve (12) months;


(ii)     any compensation awards of Executive based on, or in the form of,
Company equity (e.g., restricted stock, restricted stock units, stock options or
similar instruments) that are outstanding and unvested at the time of such
termination but which would, but for such termination, have vested during the
Severance Period shall vest as of the date of such termination of employment;
provided that for these purposes, any equity awards with a vesting schedule less
frequent than annual shall be treated as though the vesting occurred in equal
annual installments and any portion of any such awards that would have vested by
the end of the Severance Period (including any portion which would have vested
prior to the date of termination of employment) shall vest as of the date of
such termination of employment (e.g., if 100 restricted stock units were granted
1.7 years prior to the date of termination with a 5-year cliff vesting term then
on the date of termination 40 of such units would vest); provided, further, that
with respect to any awards subject to performance vesting requirements, the
vesting of such awards shall in all events be subject to the satisfaction of the
applicable performance goals; and


(iii) any then-vested options or stock appreciation rights of Executive
(including any such awards vesting as a result of (ii) above) to acquire Company
equity shall remain exercisable through the earlier of (A) the scheduled
expiration date of such awards and (B) eighteen months following Executive’s
termination of employment; and




1

--------------------------------------------------------------------------------







(iv)     the Company shall pay Executive within thirty (30) days of the date of
such termination or resignation in a lump sum in cash any Accrued Obligations
(as defined in paragraph 1(f) below).


The payment to Executive of the severance benefits described in this Section
1(d) shall be subject to Executive’s execution and non-revocation of a general
release of the Company and its affiliates, in a form substantially similar to
that used for similarly situated executives of the Company and its affiliates,
such general release to be executed and promptly delivered to the Company (and
in no event later than 21 days following Executive’s termination of employment,
or such longer period as may be required by applicable law) and Executive’s
compliance with the restrictive covenants set forth in Section 2 hereof. Such
release shall make clear that Executive is not releasing her right to receive
any termination benefits pursuant to this Section 1(d) above and/or under any
equity incentive plan governing any outstanding equity award then held by
Executive. Executive acknowledges and agrees that the severance benefits
described in this Section 1(d) constitute good and valuable consideration for
such release.


For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following without Executive’s prior written consent: (A) the reduction in
Executive’s Base Salary constituting a material diminution in Executive’s base
compensation as determined for purposes of Section 409A and regulations
thereunder, (B) a material diminution in Executive’s title, duties or level of
responsibilities as compared to those in effect as of the Effective Date,
excluding for this purpose any such change that is an isolated and inadvertent
action not taken in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive, (C) the relocation of
Executive’s principal place of employment to a location that is greater than
fifty (50) miles away from the greater Denver, Colorado metroplitan area (or,
prior to Executive’s relocation, the Indianapolis, Indiana metropolitan area);
provided, however, that in no event shall Executive’s resignation be for “Good
Reason” unless (x) an event or circumstance set forth in clauses (A) through (C)
above shall have occurred and Executive provides the Company with written notice
thereof within thirty (30) days after Executive has initial knowledge of the
occurrence or existence of such event or circumstance, which notice specifically
identifies the event or circumstance that Executive believes constitutes Good
Reason, (y) the Company fails to correct the event or circumstance so identified
within thirty (30) days after the receipt of such notice and (z) Executive
resigns within ninety (90) days after the date of delivery of the notice
referred to in (x) above.
(e)    OFFSET. If Executive obtains other employment during the period of time
in which the Company is required to make payments to Executive pursuant to
Section 1(d)(i) above, the amount of any such remaining payments or benefits to
be provided to Executive shall be reduced by the amount of compensation and
benefits earned by Executive from such other employment through the end of such
period. For purposes of this Section 1(e), Executive shall have an obligation to
inform the Company regarding Executive’s employment status following


2

--------------------------------------------------------------------------------







termination and during the period of time in which the Company is making
payments to Executive under Section 1(d)(i) above.


(f)    ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or termination of employment for any reason, as
the case may be; (ii) any compensation previously earned but deferred by
Executive (together with any interest or earnings thereon) that has not yet been
paid and that is not otherwise to be paid at a later date pursuant to the
executive deferred compensation plan of the Company, if any, and (iii) any
reimbursements that Executive is entitled to receive under Section 3A(d)(i) of
the Agreement.


(g) NOTICE OF NON-RENEWAL. If the Company delivers a Non-Renewal Notice to
Executive then, provided Executive offers reasonable transition of her duties as
may be requested by the Company (which such transition shall not extend beyond
the then-current expiration date of the Term), effective as of Executive’s
separation from service from the Company, Executive shall have the same rights
and obligations hereunder as if the Company had terminated Executive’s
employment without Cause.
2.
CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.

(a)    CONFIDENTIALITY. Executive acknowledges that, while employed by the
Company, Executive will occupy a position of trust and confidence. The Company,
its subsidiaries and/or affiliates shall provide Executive with “Confidential
Information” as referred to below. Executive shall not, except as may be
required to perform Executive’s duties hereunder or as required by applicable
law, without limitation in time, communicate, divulge, disseminate, disclose to
others or otherwise use, whether directly or indirectly, any Confidential
Information regarding the Company and/or any of its subsidiaries and/or
affiliates.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in the course of employment by the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage.
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the


3

--------------------------------------------------------------------------------







Company and its subsidiaries or affiliates or prepared by Executive in the
course of Executive’s employment by the Company and its subsidiaries or
affiliates. As used in this Agreement, “subsidiaries” and “affiliates” shall
mean any company controlled by, controlling or under common control with the
Company.
(b)    NON-COMPETITION. In consideration of this Agreement, and other good and
valuable consideration provided hereunder, the receipt and sufficiency of which
are hereby acknowledged by Executive, Executive hereby agrees and covenants
that, during Executive’s employment hereunder and for a period of twelve (12)
months thereafter (the “Restricted Period”), Executive shall not, without the
prior written consent of the Company, directly or indirectly, engage in or
become associated with a Competitive Activity.

For purposes of this Section 2(b), (i) a “Competitive Activity” means any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including the United States) in which the Company (or
any of its businesses) provides or planned to provide during Executive’s
employment hereunder such Similar Products; (ii) “Similar Products” means any
products or services that are the same or similar to any of the types of
products or services that the Company (or any of its businesses) provides, has
provided or planned to provide during Executive’s employment hereunder; and
(iii) Executive shall be considered to have become “associated with a
Competitive Activity” if Executive becomes directly or indirectly involved as an
owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, member, advisor,
lender, consultant or in any other individual or representative capacity with
any individual, partnership, corporation or other organization that is engaged
in a Competitive Activity.

Executive acknowledges that Executive’s covenants under this Section 2(b) are a
material inducement to the Company’s entering into this Agreement. Further,
Executive acknowledges that the restrictions set forth in this provision are
reasonable and not greater than necessary to protect and maintain the
proprietary and other legitimate business interests of the Company, and that the
enforcement of these restrictions would not prevent Executive from earning a
livelihood.

Notwithstanding the foregoing, Executive may make and retain investments during
the Restricted Period, for investment purposes only, in less than one percent
(1%) of the outstanding capital stock of any publicly-traded corporation engaged
in a Competitive Activity if the stock of such corporation is either listed on a
national stock exchange or on the NASDAQ National Market System if Executive is
not otherwise affiliated with such corporation. Executive acknowledges that
Executive’s covenants under this Section 2(b) are a material inducement to the
Company’s entering into this Agreement.
(c)    NON-SOLICITATION OF EMPLOYEES. Executive recognizes that Executive will
possess Confidential Information about other employees, consultants and
contractors of the Company and its subsidiaries or affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates. Executive recognizes that the information
Executive will possess about these other employees, consultants and contractors
is not generally


4

--------------------------------------------------------------------------------







known, is of substantial value to the Company and its subsidiaries or affiliates
in developing their respective businesses and in securing and retaining
customers, and will be acquired by Executive because of Executive’s business
position with the Company. Executive agrees that, during Executive’s employment
hereunder and for a period of twelve (12) months thereafter, Executive will not,
directly or indirectly, hire or solicit or recruit any employee of (i) the
Company and/or (ii) its subsidiaries and/or affiliates with whom Executive has
had direct contact during Executive’s employment hereunder, in each case, for
the purpose of being employed by Executive or by any business, individual,
partnership, firm, corporation or other entity on whose behalf Executive is
acting as an agent, representative or employee and that Executive will not
convey any such Confidential Information or trade secrets about employees of the
Company or any of its subsidiaries or affiliates to any other person except
within the scope of Executive’s duties hereunder.
(d)    NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s employment
hereunder, and for a period of twelve (12) months thereafter, Executive shall
not, without the prior written consent of the Company, persuade or encourage any
business partners or business affiliates of (i) the Company and/or (ii) any of
its subsidiaries and/or affiliates with whom Executive has direct contact during
her employment hereunder, in each case, to cease doing business with the Company
and/or any of its subsidiaries and/or affiliates or to engage in any business
competitive with the Company and/or its subsidiaries and/or affiliates.
(e)    PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments (defined below)
shall be considered works made for hire by Executive for the Company or, as
applicable, its subsidiaries or affiliates, and Executive agrees that all rights
of any kind in any Employee Developments belong exclusively to the Company. In
order to permit the Company to exploit such Employee Developments, Executive
shall promptly and fully report all such Employee Developments to the Company.
Except in furtherance of Executive’s obligations as an employee of the Company,
Executive shall not use or reproduce any portion of any record associated with
any Employee Development without prior written consent of the Company or, as
applicable, its subsidiaries or affiliates. Executive agrees that in the event
actions of Executive are required to ensure that such rights belong to the
Company under applicable laws, Executive will cooperate and take whatever such
actions are reasonably requested by the Company, whether during or after the
Term, and without the need for separate or additional compensation. “Employee
Developments” means any idea, know-how, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work of authorship, whether developed, conceived or reduced
to practice during or following the period of employment, that (i) concerns or
relates to the actual or anticipated business, research or development
activities, or operations of the Company or any of its subsidiaries or
affiliates, or (ii) results from or is suggested by any undertaking assigned to
Executive or work performed by Executive for or on behalf of the Company or any
of its subsidiaries or affiliates, whether created alone or with others, during
or after working hours, or (iii) uses, incorporates or is based on Company
equipment, supplies, facilities, trade secrets or inventions of any form or
type. All Confidential Information and all Employee Developments are and shall
remain the sole property of the Company or any of its subsidiaries or
affiliates. Executive shall acquire no proprietary interest in any Confidential
Information or Employee


5

--------------------------------------------------------------------------------







Developments developed or acquired during the Term. To the extent Executive may,
by operation of law or otherwise, acquire any right, title or interest in or to
any Confidential Information or Employee Development, Executive hereby assigns
and covenants to assign to the Company all such proprietary rights without the
need for a separate writing or additional compensation. Executive shall, both
during and after the Term, upon the Company’s request, promptly execute,
acknowledge, and deliver to the Company all such assignments, confirmations of
assignment, certificates, and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Employee Developments.
(f)    COMPLIANCE WITH POLICIES AND PROCEDURES. During the period that Executive
is employed with the Company hereunder, Executive shall adhere to the policies
and standards of professionalism set forth in the policies and procedures of the
Company and IAC as they may exist from time to time.
(g)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of competent jurisdiction that any restriction in
this Section 2 is excessive in duration or scope or is unreasonable or
unenforceable under applicable law, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by applicable law.
3.    ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided, that
the Company may assign this Agreement to, or allow any of its obligations to be
fulfilled by, or take actions through, any affiliate of the Company and, in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets of the Company (a “Transaction”) with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and in the event of any such assignment or Transaction,
all references herein to the “Company” shall refer to the Company’s assignee or
successor hereunder.
4.    WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.
5.    SECTION 409A OF THE INTERNAL REVENUE CODE.
(a)    This Agreement is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the rules and regulations issued thereunder
(“Section 409A”).  It is intended that


6

--------------------------------------------------------------------------------







any amounts payable under this Agreement and the Company’s and Executive’s
exercise of authority or discretion hereunder shall comply with and avoid the
imputation of any tax, penalty or interest under Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent. In no
event shall the Company be required to pay Executive any “gross-up” or other
payment with respect to any taxes or penalties imposed under Section 409A with
respect to any benefit paid to Executive hereunder.
(b)    For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
(c)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
Section 1(d) that constitutes nonqualified deferred compensation under Section
409A until the earlier of (i) the date which is six (6) months after her
Separation from Service for any reason other than death, or (ii) the date of
Executive’s death. The provisions of this paragraph shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s Separation from Service that are
not so paid by reason of this Section 6(c) shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after Executive’s Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Executive’s death).
(d)    To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this paragraph, and any reimbursement
payment due to Executive pursuant to such provision shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred. Such reimbursement obligations
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits that Executive receives in one
taxable year shall not affect the amount of such benefits that Executive
receives in any other taxable year.
(e)    In no event shall the Company be required to pay Executive any “gross-up”
or other payment with respect to any taxes or penalties imposed under Section
409A with respect to any benefit paid to Executive hereunder. The Company agrees
to take any reasonable steps requested by Executive to avoid adverse tax
consequences to Executive as a result of any benefit to Executive hereunder
being subject to Section 409A, provided that Executive shall, if requested,
reimburse the Company for any incremental costs (other than incidental costs)
associated with taking such steps. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A.


7

--------------------------------------------------------------------------------







(f)    For purposes of Section 409A, Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
6.    SECTION 280G; PARACHUTE PAYMENTS.
(a)If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
(b)Notwithstanding any provision of subsection (a) above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (i) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (ii) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (iii) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.
(c)Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing


8

--------------------------------------------------------------------------------







calculations. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
in control transaction, the Company shall appoint a nationally recognized
accounting or law firm to make the determinations required by this Section 1.
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Executive and the Company within 15
calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Executive or
the Company) or such other time as requested by Executive or the Company.
7.    HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
8.    REMEDIES FOR BREACH. Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach. Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, the Company’s contractual obligations
to Executive shall be fulfilled through compliance with its obligations under
Section 1 of the Standard Terms and Conditions.
Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Agreement, including Section 2, which may be pursued by or available to the
Company.
9.    WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.


9

--------------------------------------------------------------------------------







10.    SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
11.    INDEMNIFICATION. The Company shall indemnify and hold Executive harmless
for acts and omissions in Executive’s capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Executive for any losses incurred by Executive as a
result of acts described in Section 1(c) of this Agreement.
[The Signature Page Follows]



ACKNOWLEDGED AND AGREED:

Date: February 22, 2019
ANGI Homeservices, Inc.



/s/ WILLIAM B. RIDENOUR
By: William B. Ridenour
Title: Chief Executive Officer
 
Executive






/s/ SHANNON SHAW
Shannon Shaw




Exhibit A
ANGI HOMESERVICES 2017 STOCK AND ANNUAL INCENTIVE PLAN
SUMMARY OF KEY TERMS FOR RESTRICTED STOCK UNIT AWARDS


Recipient & Awards
•    Shannon Shaw – RSUs with a grant date value of $3,000,000


Vesting
•    Awards shall vest in three equal annual installments commencing on the
first anniversary of the grant date, subject to recipient’s continued employment
with the Company.
Termination
Except as set forth in recipient’s employment agreement with the Company:
•    No acceleration of vesting upon termination of employment by the Company,
resignation for any reason or due to death or Disability.
•    Upon termination for Cause (as defined in the Plan) or resignation in
anticipation of being terminated for Cause, all RSUs shall be forfeited and
canceled in their entirety upon such termination. In addition, if following any
termination for any reason, the Company becomes aware that during the two (2)
years prior to such termination there was an event or circumstance that
constituted fraud (financial or otherwise) or that would have been grounds for
termination for Cause that caused or is reasonably likely to cause meaningful
damage (economic, reputational or otherwise) to the Company and/or any of its
affiliates (the “Underlying Event”), then all RSUs (whether or not vested) that
remain outstanding shall be canceled and forfeited in their entirety and if any
portion of the RSUs vested after the Underlying Event, the Company shall be
entitled to recover at any time within two (2) years after such exercise any
value received upon vesting.
Change in Control
•    Change in Control shall be defined in the Plan. 100% acceleration of
vesting for all RSUs if, during the two-year period following a Change in
Control, a participant’s employment is terminated by the Company other than for
Cause or a participant resigns for “Good Reason” (as defined in the Plan).
Dividend Rights
•    No cash dividends will be paid on RSUs or on the shares of ANGI
Homeservices common stock underlying the RSUs. Stock dividends, distributions
and extraordinary, significant non-recurring cash dividends may result in an
adjustment to the number of RSUs, as determined by the Committee or the Board
and as further provided by the Plan.
Form of Payout
•    Vested RSUs are settled in the form of shares of ANGI Homeservices common
stock.
Withholding Taxes
•    Upon vesting, RSUs are settled net of amounts necessary to cover
withholding taxes, with shares of ANGI Homeservices common stock withheld from
vested awards for employees in the United States and cash withheld from vested
awards for employees outside the United States.





10